DETAILED ACTION
Response filed on 4/12/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status

Claims 1, 3, 4, 12, and 14-15 are amended.
Claims 2, 11, 13, and 22-24 are canceled.
No new claims are added.
Claims 1, 3-10, 12, and 14-21 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 103 rejection
Applicant’s arguments received on 4/12/2022, have been fully considered. Below is applicant’s main argument and examiner’s response to the argument:
Applicant’s argument: (Pg. 12 of arguments) Applicant argues, "For grant-free UL transmission, the UE is not expected to be configured with the time duration for the transmission of K repetitions larger than the time duration derived by the periodicity P" in LG2 l 5 at most mentions about considerations when configuring for UE the time duration for the transmission of K repetitions, but does not involve single transmission, and provides no teaching or suggestion about how to determine whether a transmission type is a single transmission of target data in one slot or multiple repetitive transmissions of target data in one slot.
In support of above argument, applicant comments that LG2 l 5 does not mention about:
(i) single transmission;
(ii) single transmission of target data in one slot;
(iii) determining whether a transmission type is a single transmission of target data in one slot or multiple repetitive transmissions of target data in one slot;
(iv) how to determine whether a transmission type is a single transmission of target data in one slot or multiple repetitive transmissions of target data in one slot.
Examiner’s response: Examiner respectfully disagrees. Single transmission or multiple transmission is decided by the number K. When K=1, the transmission will require a single slot. When the value of K is greater than 1, the decision to use multiple slots or a single slot, depends on whether transmission of K repetitions is possible within one slot or not, as disclosed by LG215 and cited by the applicant above. It would be obvious to a person of ordinary skill in the art that If transmission of K repetitions is possible within one slot, a single will be used, otherwise multiple slots will be required.
Applicant has amended claim 1 with elements of previously recited claim 2. Rejection in the last office action for claim 2 by combination of combination of LG215 and NTT057 is still applicable for amended portion of claim 1.
35 U.S.C. § 103 rejection is not withdrawn.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10, 12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1802215, “Remaining issues on UL data transmission procedure, source LG Electronics, 3GPP TSG RAN WG1 Meeting #92, hereinafter “LG215” in view of R1-1805057, “UL data transmission procedure”, source NTT DOCOMO, INC., 3GPP TSG RAN WG1 Meeting #92bis, hereinafter “NTT057”.
Claims 1 and 12:
Regarding claim 1, LG215 teaches ‘a data transmission method, applied to a data transmission device’ (§ 1, Introduction, “In this contribution, we provide our views on the design of UL data transmission procedure”), comprising:
‘determining a transmission type used when performing data transmission, wherein the transmission type includes one of a single transmission of target data in one slot and multiple repetitive transmissions of target data in one slot’ (LG215: § 2.1.4, option 2, “Adding 1 bit in time-domain resource allocation table to indicate which repetition behaviour to follow”; § 2.1.4 is related to “How to differentiate non-slot scheduling vs. slot scheduling”; ‘single transmission of target data in one slot’ is the slot based transmission for which multiple slots may be used for repetitive transmissions and ‘multiple repetitive transmissions of target data in one slot’ is non-slot based transmission in which all the repetitions are done within a single slot);
‘determining the number of repetitive transmissions of the target data in each slot, when the transmission type is multiple repetitive transmissions of target data in one slot’ (LG215 defines the parameter K which is the number of repetitions, “K is configured number of repetitions” (Proposal 11).
LG215 however does not expressly teach, ‘transmitting the target data according to the number of repetitive transmissions of the target data in each slot’.
NTT057 in the same field of endeavor teaches, ‘transmitting the target data according to the number of repetitive transmissions of the target data in each slot’ (NTT057: Proposal 1, “For both Type 1 and Type 2 PUSCH transmissions with a configured grant, when a UE is configured with K> 1, the UE shall repeat the TB across the K consecutive slots applying the same symbol allocation in each slot … For both Type 1 and Type 2 PUSCH transmissions with a configured grant, when a UE is configured with K> 1, if the PUSCH mapping is Type B, according to the time-domain resource allocation for the first repetition, if all the K repetitions can be accommodated in the same slot, all K repetitions are performed within the slot, where the first PUSCH transmission occasion is determined based on the joint indication of start symbol and length of the PUSCH, and the following repetitions are allocated consecutively to the first PUSCH and have the same length; otherwise, the UE shall repeat the TB across the K consecutive slots applying the same symbol allocation in each slot”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teachings of NTT057 and LG215 to properly handle uplink transmissions for different types of configurations, single transmission in a slot or multiple transmissions in a slot.
LG215 teaches, ‘wherein the step of determining a transmission type used when performing data transmission, includes: obtaining a location of a start orthogonal frequency division multiplexing (OFDM) symbol in a time-frequency resource location of a first transmission in a slot’ (§ 2.1, “TO (transmission occasion): the time domain resource allocation of one repetition in an aggregation with factor K where the aggregated transmission occasions start in resources configured by the offset and the period. In other word, it defines transmission duration for a repetition”).
Combination of LG215 and NTT057 however fails to expressly teach, ‘determining the transmission type used when performing data transmission according to the location of the start OFDM symbol’.
Though not expressly taught, to a person of ordinary skill in the art, it would have been obvious from the disclosure in LG215, § 2, “For grant-free UL transmission, the UE is not expected to be configured with the time duration for the transmission of K repetitions larger than the time duration derived by the periodicity P”, that the location of the start OFDM symbol decides the transmission type. Starting position of the OFDM symbol decides how many symbols are left in the slot and that number must be enough to transmit required number of transmissions.

Claim 12 is for a device implementing method of claim 1. Prior arts used for rejection of claim 1 though do not teach a processor and memory, existence of memory and process is implied for a device to implement the method of claim 1.
Claim elements have been discussed above in claim 1 and claim is rejected based on rejection of claim 1.

Claims 3 and 14:
Regarding claim 3, combination of LG215 and NTT057 teaches the data transmission method according to claim 1 (discussed above). 
Combination of LG215 and NTT057 however does not expressly teach, ‘wherein the step of determining the transmission type used when performing data transmission according to the location of the start OFDM symbol, includes:
judging whether an index of the location of the start OFDM symbol is less than a preset value;
determining that the transmission type is the multiple repetitive transmissions of target data in one slot, when the index of the location of the start OFDM symbol is less than the preset value;
determining that the transmission type is the single transmission of target data in one slot, when the index of the location of the start OFDM symbol is greater than or equal to the preset value’.
Though not expressly taught, the disclosure in LG215 regarding duration of a repetition decides the total duration for K transmissions. Therefore, it would have been obvious to one of ordinary skill in the art that K retransmissions are possible in a single slot only if the total duration is less than the slot length in number of symbols. In other words, K retransmissions may be supported in a single slot only in scenario when start location is such that the remaining locations in a slot is no less than the total duration of K transmissions. If the condition is not satisfied, the transmission is of type single transmission in one slot.
A person of ordinary skill in the art would come up with the claimed invention by setting the preset value as total number of symbols in a slot minus the total duration of K transmissions.
Claim 14 is for a device of claim 12. Claim elements have been discussed above in claim 3 and claim is rejected based on rejection of claim 3.

Claims 4 and 15:
Regarding claim 4, combination of LG215 and NTT057 teaches the data transmission method according to claim 1 (discussed above). 
Combination of LG215 and NTT057 however fails to expressly teach the claim.
LG215 in § 2, discloses,

    PNG
    media_image1.png
    178
    860
    media_image1.png
    Greyscale

 LG215 teaches two different types of resource allocations, one start with the symbol index #0, and the other at any position within a slot. These two types of resource allocations may be considered to belong to two different types of index, and a person of ordinary skill may use the starting location for type B, any other location than the symbol position #0 to differentiate with the other type.  Thus a person of ordinary skill in the art would come up with the claimed invention by modifying teaching of LG215 for the purpose of differentiation as discussed above and thus would be teaching, ‘wherein the step of determining the transmission type used when performing data transmission according to the location of the start OFDM symbol, includes:
determining a type of an index of the location of the start OFDM symbol;
determining that the transmission type is the multiple repetitive transmissions of target data in one slot, when the index of the location of the start OFDM symbol is a first preset type’;
‘determining that the transmission type is the single transmission of target data in one slot, when the index of the location of the start OFDM symbol is a second preset type’.
Claim 15 is for a device of claim 12. Claim elements have been discussed above in claim 4 and claim is rejected based on rejection of claim 4.

Claims 5 and 16:
Regarding claim 5, combination of LG215 and NTT057 teaches the data transmission method according to claim 4 (discussed above). 
Though not expressly taught about even and odd types, the disclosures by the prior art as discussed above in claim 4, may be considered of types even and odd (symbol location #0 and symbol location #1 or any other combination to distinguish as odd or even) and may come up with the claim, ‘wherein the first preset type is an odd type, and the second preset type is an even type’ by modification of teaching by LG215.
Claim 16 is for a device of claim 15. Claim elements have been discussed above in claim 5 and claim is rejected based on rejection of claim 5.

Claims 6 and 17:
Regarding claim 6, combination of LG215 and NTT057 teaches the data transmission method according to claim 1 (discussed above), ‘wherein the step of determining a transmission type used when performing data transmission, includes:
obtaining transmission type indication information’ (LG215: § 2.1.4, option 2, “Adding 1 bit in time-domain resource allocation table to indicate which repetition behaviour to follow”; § 2.1.4 is related to “How to differentiate non-slot scheduling vs. slot scheduling”; ‘single transmission of target data in one slot’ is the slot based transmission for which multiple slots may be used for repetitive transmissions and ‘multiple repetitive transmissions of target data in one slot’ is non-slot based transmission in which all the repetitions are done within a single slot));
‘determining the transmission type used when performing data transmission according to the transmission type indication information’ (As discussed above, transmission type indication by use of 1 bit of information determines the transmission type; it is obvious that data transmission will be according to the determined transmission type).
Claim 17 is for a device of claim 12. Claim elements have been discussed above in claim 6 and claim is rejected based on rejection of claim 6.

Claims 7 and 18:
Regarding claim 7, combination of LG215 and NTT057 teaches the data transmission method according to claim 6 (discussed above).
LG215 teaches, ‘wherein the transmission type indication information is a newly added field used to indicate the transmission type after each index in a target data symbol allocation table’ (LG215: § 2.1.3, lines 1-3, “it was agreed to have a common table for time-domain resource covering slot and non-slot based scheduling. Further, it has been agreed to have a semi-statically configured repetition number or multi-slot number in case of multi-slot transmissions”; Proposal 3, Option 3: “Adding one column to the table for time-domain resource allocation in order to indicate the repetition behavior”).
Claim 18 is for a device of claim 17. Claim elements have been discussed above in claim 7 and claim is rejected based on rejection of claim 7.

Claims 10 and 21:
Regarding claim 10, combination of LG215 and NTT057 teaches the data transmission method according to claim 1 (discussed above), 
‘wherein when the target data is physical uplink shared channel (PUSCH), the data transmission device is a terminal’ (obvious based on the fact that data is transmitted in PUSCH), and ‘the data transmission includes: a first type of uplink scheduling-free transmission, a second type of uplink scheduling-free transmission or an uplink dynamic scheduling transmission’ (LG215: § 2.1.3, “it has been agreed to have a semi-statically configured repetition number or multi-slot number in case of multi-slot transmissions”; § 2.1, Par. 3,  “In NR, available uplink resource is determined by dynamic SFI and DL/UL assignment”; Combination of the disclosures teaches the claim element);
‘wherein when the target data is physical downlink shared control channel (PDSCH), the data transmission device is a network device’ (obvious based on the fact that data is transmitted in PDSCH), and the data transmission includes: downlink dynamic scheduling transmission or downlink semi-persistent scheduling transmission’ (same reason as discussed above is valid because it is true for both UL and DL).
Claim 21 is for a device of claim 12. Claim elements have been discussed above in claim 10 and claim is rejected based on rejection of claim 10.













Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of LG215 and NTT057 as applied to claim 1 above, and further in view of R1-1802488, “UL data transmission procedure”, NTT DOCOMO, INC., 3GPP TSG RAN WG1 Meeting #92, hereinafter “NTT488”.

Claims 8 and 19:
Regarding claim 8, combination of LG215 and NTT057 teaches the data transmission method according to claim 1 (discussed above).
 wherein the step of determining the number of repetitive transmissions of the target data in each slot, includes:
-Regarding claim element, ‘determining the number of repetitive transmissions of the target data in a slot, according to a location of a start orthogonal frequency division multiplexing (OFDM) symbol in a time-frequency resource location of a first transmission in a slot and the number of occupied symbols’, 
though not expressly taught by NTT488, Fig. 1, option 1-1 discloses an example of number of repetitive transmission based on the symbol length and the available resource in a slot, which is again dependent on the starting symbol in a slot, e.g. in Fig 1-1, start symbol index is 4, the symbol length is 4 and only two repetitions, K=1 and K=2 are possible without crossing the slot boundary (“When the remaining resource/symbols within one slot is not enough for one repetition, what is the time-domain resources for the remaining repetitions so that the slot boundary is not crossed?” (NTT448: second bullet Pg. 6), 
it would have been obvious to a person of ordinary skill in the art, to get the number of repetitions in a slot based on the symbol length and available symbols for UL transmission in a slot. E.g. If the available number of symbols is ‘n’ and the PUSCH transmission symbol length is ‘s’, number of repetitive transmissions in a slot would be int (n/s) where int(n/s) is the maximum integer value of division of ‘n’ by ‘s’, so that slot boundary is not crossed, as disclosed by NTT488, Pg. 6, Option 1: “postpone the remaining repetitions to the next slot to avoid cross slot-boundary”);
‘determining the number of repetitive transmissions of the target data in each slot, if a target number of repetitive transmissions of the target data is unable to be completed within a slot’ (discussed above);
‘wherein resources used for repetitive transmissions of the target data in each slot are the same’ 
(NTT488: Pg.6, Option 1-1: the starting symbol is the same symbol as in previous slot”; see also the following figure from NTT488)

    PNG
    media_image2.png
    173
    835
    media_image2.png
    Greyscale

(NTT057: Proposal 1, “the UE shall repeat the TB across the K consecutive slots applying the same symbol allocation in each slot) “. 
Though teaching of NTT488 does not expressly teach, ‘slots occupied by completing the target number of the repetitive transmissions of the target data is the least’, the claim element is obvious to a person of ordinary skill in the art based on the requirement that ‘repetitive transmissions of the target data in each slot are the same’, and that the repetitive transmission is not possible with less number of slots with the above condition satisfied. 
Claim 19 is for a device of claim 12. Claim elements have been discussed above in claim 8 and claim is rejected based on rejection of claim 8.

	Claims 9 and 20:
Regarding claim 9, combination of LG215, NTT057, and NTT488 teaches the data transmission method according to claim 8 (discussed above).
Though not expressly taught by NTT057, ‘wherein the step of determining the number of repetitive transmissions of the target data in each slot, includes: according to a formula: M=K/N, determining the number of repetitive transmissions of the target data in each slot; wherein M represents the number of transmission times in each slot; K represents a target number of times; N represents the number of slots occupied by transmission of the target data’, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that total number of repetition must equal the number of repetitions in a slot multiplied by the number of slots. I.e. K= M x N and thus arrive at the claimed invention, so that the required numbers of repetitions are accommodated in the slots.
Claim 20 is for a device of claim 19. Claim elements have been discussed above in claim 9 and claim is rejected based on rejection of claim 9.

Conclusion











Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200146032-A1 teaches repetitive transmission of uplink data.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462